IN the Court of General Sessions for Kent county, Comegys, for the trustees of the poor, obtained a rule on Clarissa Cooper, administratrix d. b. n. c. t. a. of Richard Cooper, deceased, William H. Cooper, Ignatius T. Cooper, and Henry Pratt, administrator of Richard J. Cooper, deceased, children and heirs at law of said Richard Cooper, to show cause why an order should not be made on them, as the heirs and legal representatives of said Richard Cooper, to reimburse the said trustees of the poor the expenses incurred by them in support of negro Hannah, a slave of said Richard Cooper, discharged from his service after she was thirty-five years of age; and for funeral expenses of the said slave. At the hearing, the order was resisted, on the ground that no one but the master or mistress was liable under the statute, (Digest, 415, sec. 3;) but the court, on the equity of that act, made the rule absolute, and ordered that the said widow and administratrix, and the said children of Richard *Page 366 
Cooper, who were also his devisees and legatees, should pay to the trustees of the poor of Kent county, the sum of $168, to reimburse them their expenses in the premises.
                                                          Rule absolute.